Citation Nr: 1018967	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for arthritis of the spine, 
also claimed as a disc condition of the lower back and spinal 
stenosis, including as secondary to the service-connected 
stress fracture of the second right metatarsal.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

Although the RO appears to have adjudicated the Veteran's 
secondary service connection claim separately in an October 
2009 rating decision, the Board has re-characterized the 
issue on appeal as stated on the title page to include 
secondary service connection.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
In light of the Court's holding in Clemons, the Veteran's 
Notice of Disagreement (NOD) from December 2005 and 
Substantive Appeal (VA Form 9) from June 2006 are deemed to 
include entitlement to service connection on a secondary 
basis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a back disorder, including as secondary to his service-
connected stress fracture, second right metatarsal.  The 
Board finds that additional development is necessary with 
respect to the Veteran's claim before it can be adjudicated.  
Accordingly, further appellate consideration will be deferred 
and this matter is remanded to the RO/AMC for further action 
as described below.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.  In the 
context of claims for secondary service connection, the 
evidence must demonstrate an etiological relationship between 
the service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other.  Buckley v. West, 12 Vet. App. 76, 
84 (1998).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995).  

The Veteran first claimed entitlement to service connection 
for a back disorder in August 2005.  A December 2005 rating 
decision denied entitlement to service connection for that 
condition, finding that there was no evidence of any back 
condition in service.  The Veteran submitted a Notice of 
Disagreement (NOD) later that month.  In April 2006 the RO 
issued a Statement of the Case (SOC) and in June 2006 the 
Veteran filed a Substantive Appeal (VA Form 9) indicating 
that he believed his back disorder was secondary to his 
service-connected stress fracture of the second right 
metatarsal

The evidence of record is insufficient for the Board to 
render a decision on the claim for service connection for a 
back disorder as secondary to the Veteran service-connected 
stress fracture of the second right metatarsal.  Additional 
development of the medical evidence and adjudication on these 
bases is therefore indicated.  The above considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examination where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

The Board notes that, in July 2007, the Veteran indicated 
that he did not wish to participate in another VA 
examination.  This was prior to the September 2009 letter 
from the RO advising the Veteran as to the evidence required 
to support a secondary service connection claim.  In order to 
give the Veteran every opportunity to support his claim, the 
Board finds that the Veteran should be given another chance 
to participate in a VA examination.  The Veteran is advised 
that, if he fails to report for VA examination scheduled in 
accordance with this remand, there may potentially be adverse 
consequences, including the denial of his claim.  See 
38 C.F.R. § 3.655 (2009).

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for a low back disability, 
including as secondary to a service-
connected stress fracture of the second 
right metatarsal, since his separation 
from active service.  Obtain all VA 
treatment records that have not been 
obtained already.  Once signed releases 
are obtained from the Veteran, obtain any 
private treatment records that have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file.  

2.  Then, schedule the Veteran for a VA 
examination to determine the nature, 
extent and etiology of his low back 
disorder.  The claims file must be made 
available to examiner(s) for review.  
Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's low back 
disability, if diagnosed, is related to 
active service or was caused or aggravated 
(permanently worsened) by his service-
connected stress fracture of the second 
right metatarsal.  A complete rationale 
must be provided for any opinion(s) 
expressed.  If the requested opinion(s) 
cannot be provided, then the examiner(s) 
must explain why in his or her examination 
report.

3.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the questions 
be answered so that the report is adequate 
for rating purposes.

3.  Thereafter, readjudicate the claim of 
service connection for arthritis of the 
spine, also claimed as a disc condition of 
the lower back and spinal stenosis, 
including as secondary to service-
connected stress fracture of the second 
metatarsal.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

